NOTE: ThiS order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
SEMICONDUCTOR MANUFACTURING
INTERNATIONAL (SHANGHAI) CORPORATION,
Appellan,t,
V.
TAIWAN SEMICONDUCTOR MANUFACTURING
CO., LTD.,
Appellee.
2010-1441
(Opposition Nos. 91171146 and 91171147)
Appea1 from the United States Patent and Trademark
Office, Trade1nark Tria1 and Appea1 Board.
ON MOTION
ORDER
Semic0nducto1' Manufacturing International (Shang-
hai) C0rporation, moves for a 60-day extension of tin1e,
until February 1, 2011, to file its opening brief due to
settlement negotiations
Upon consideration thereof l

SEMICONDUCTOR MFG V. TAIWAN SEMICDTR
IT ls 0RDERED THAT:
The motion is granted
2
FoR THE CoURT
NOV 2 9 2010
/s/ J an Hor`baly
Date Jan Horba1y
C1erk
cc: David E. Sipiora, Esq.
Bija1 V. Vakil, Esq.
s21
FI ED
u.s. count ok APPEALs FOR
ms FEnERAL c1Rcun'
NUV 2 9 2010
.lANHORBALY
\ CLERK -